   Case 2:20-cv-00553-MHT-SMD Document 46 Filed 03/19/21 Page 1 of 6




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ALFA CORPORATION,                   )
                                    )
        Plaintiff,                  )
                                    )           CIVIL ACTION NO.
        v.                          )             2:20cv553-MHT
                                    )                  (WO)
ALPHA WARRANTY SERVICES,            )
INC.,                               )
                                    )
        Defendant.                  )

                                ORDER

    Before the court are motions by defendant Alpha

Warranty     Services,    Inc.,         to     amend   its    answer     to

plaintiff    Alfa    Corporation’s           complaint    and   to     stay

discovery    pending     the   resolution         of    its   motion     to

dismiss.*      See   Motion    to       Stay    Discovery     (Doc.    37);

Motion to Amend Answer (Doc. 39).                      For the reasons

below, the court will grant both motions.

    *
         The dismissal motion is designated in the
alternative as a motion for summary judgment. For
convenience, this order will henceforth refer to this
motion as solely a motion to dismiss. In so doing, the
court does not indicate any position regarding Alfa
Corporation’s argument that the motion, construed as a
motion to dismiss, was untimely.       See Response to
Motion to Amend Answer (Doc. 44) at 1.
     Case 2:20-cv-00553-MHT-SMD Document 46 Filed 03/19/21 Page 2 of 6




     The      Eleventh         Circuit       Court     of     Appeals        has

instructed       that     “‘[f]acial        challenges       to    the     legal

sufficiency of a claim or defense ... should ... be

resolved before discovery begins,’ especially when the

challenged claim will significantly expand the scope of

allowable discovery.”             Cotton v. Mass. Mut. Life Ins.

Co., 402 F.3d 1267, 1292 (11th Cir. 2005) (alterations

in original) (quoting Chudasama v. Mazda Motor Corp.,

123 F.3d 1353, 1367 (11th Cir. 1997)).                            This is so

“because every claim has the potential to enlarge the

scope     and      cost   of     discovery”      and,       as     a     result,

proceeding to discovery on claims the legal sufficiency

of   which      could     be    resolved      without       such       discovery

imposes unnecessary costs on litigants and the judicial

system.      Id.

     In    this      case,      Alpha       Warranty    challenges          Alfa

Corporation’s entire complaint as time-barred either by

the doctrine of laches or the applicable statutes of

limitations.         See Motion to Dismiss (Doc. 24) at 1-2.


                                        2
   Case 2:20-cv-00553-MHT-SMD Document 46 Filed 03/19/21 Page 3 of 6




Alpha Warranty has now moved to stay discovery until

the motion to dismiss is resolved to avoid “expensive,

time-consuming, and factually intensive discovery ...

that may be irrelevant should Alpha Warranty’s motion

be granted.”     Motion to Stay Discovery (Doc. 37) at 2.

    Alfa Corporation responded to the motion to dismiss

with several reasons why it believes Alpha Warranty’s

defenses   may    not   apply     or   may    be   overcome.           See

Response to Motion to Dismiss (Doc. 29) at 27-39.                       In

its opposition to the motion to stay, Alfa Corporation

largely reiterates these arguments regarding the merits

of Alpha Warranty’s defenses.            See Response to Motion

to Stay (Doc. 41) at 3-4.          And, while Alfa Corporation

argues that further discovery would be necessary before

the case could proceed to trial, it does not argue that

discovery is essential before the court rules on the

motion to dismiss.      See id. at 4-5.

    Without peering too deeply into the merits of the

motion to dismiss, it is apparent that Alpha Warranty’s


                                  3
      Case 2:20-cv-00553-MHT-SMD Document 46 Filed 03/19/21 Page 4 of 6




asserted defenses are not wholly frivolous.                                And it is

also clear that, if the court were to rule in Alpha

Warranty’s favor on the motion, these defenses would

resolve       many      or    all    of       the    claims         made    in   Alfa

Corporation’s complaint.                  Accordingly, and in light of

the    fact      that      neither    party         seems      to    believe     that

additional discovery is necessary for the court to rule

on Alpha Warranty’s dispositive motion, the court will

grant Alpha Warranty’s motion to stay discovery pending

the resolution of the motion to dismiss.

      As noted above, Alpha Warranty has also moved to

amend its answer to Alfa Corporation’s complaint.                                   The

proposed      amendment        would      append         to    Alpha       Warranty’s

asserted      affirmative           defense     that      Alfa       Corporation’s

claims     are     barred      “by    the      doctrine         of    estoppel”       a

clarification that this defense “includ[es], but [is]

not    limited       to,     the    doctrine        of   judicial          estoppel.”

Motion      to    Amend       Answer       (Doc.         39)    at     1.        Alfa

Corporation        principally         responds          to    this        motion    by


                                          4
   Case 2:20-cv-00553-MHT-SMD Document 46 Filed 03/19/21 Page 5 of 6




arguing    that    Alpha       Warranty’s      motion    to    dismiss     is

untimely       because    it    was    filed    after    Alpha    Warranty

filed its answer in this case, and that Alpha Warranty

should have known about its potential judicial estoppel

defense    before    filing      its       answer.      See    Response    to

Motion to Amend Answer (Doc. 44) at 1-2.

    Rule 15 of the Federal Rules of Civil Procedure

provides in this circumstance that Alpha Warranty may

amend    its    pleading       “only    with    the    opposing    party’s

written consent or the court’s leave,” and it instructs

that courts “should freely give leave when justice so

requires.”       Fed. R. Civ. P. 15(a)(2).              Alpha Warranty’s

motion was filed within the timeframe for amendments to

pleadings      allowed     by   the    court’s       uniform    scheduling

order.     See Uniform Scheduling Order (Doc. 23).                        And

the court does not find compelling Alfa Corporation’s

arguments for why the court should refuse to allow the

minor    amendment       that   Alpha       Warranty    proposes,    which

would helpfully clarify for both the parties and the


                                       5
   Case 2:20-cv-00553-MHT-SMD Document 46 Filed 03/19/21 Page 6 of 6




court the particular estoppel doctrines on which Alpha

Warranty is likely to rely if this case should move

forward.         The    court    will     therefore      grant     Alpha

Warranty’s motion to amend its answer.

                                 * * *

    Accordingly, it is ORDERED that:

    (1) Defendant        Alpha     Warranty       Services,       Inc.’s

motion     to    stay    discovery       (Doc.    37)    is     granted.

Discovery in this case is stayed pending the court’s

resolution of the pending dispositive motion (Doc. 24).

    (2) Defendant        Alpha     Warranty       Services,       Inc.’s

motion    to    amend   its     answer    (Doc.   39)    is     granted.

Defendant Alpha Warranty Services, Inc. is to file an

amended answer to the complaint on or before March 22,

2021.

    (3)    The    uniform     scheduling     order      (Doc.    23)   is

vacated in light of the stay of discovery.

    DONE, this the 19th day of March, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE

                                   6
